DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: [0046], fourth sentence refers to support leg “40” in Fig. 3, but “40” does not appear in Fig. 3.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3,494,507 to Ricciardi, hereinafter referred to as “Ricciardi”.
With respect to claim 1, Ricciardi discloses a product inspection apparatus comprising:
a.	a conveyor system for transporting items (see numerals 12, 16, 20 and 38 in Fig. 1 and col. 2 lines 34-37), said conveyor system comprising:
i) a weigh conveyor (see numeral 20 in Fig. 1 and lines 24-26) comprising a load detector for detecting the weight of items (see numeral 22 in Fig. 1 and col. 2, lines 24-27) transported on the conveyor system; and
ii) a transport conveyor adjacent the weigh conveyor (see numeral 38 in Fig. 1 and col. 2 lines 34-37),
b.	a support structure comprising a support beam (see numeral 54 in Fig. 3 and col. 2, line 46);
wherein the transport conveyor (20) is mounted to the support beam by at least one support column (see numerals 50 and 42 forming a single column in Fig. 3 and col. 2, line 44 and line 42) externally mounted to the support beam such that vibrations are suppressed by the at least one externally mounted support column

    PNG
    media_image1.png
    434
    685
    media_image1.png
    Greyscale


With respect to claim 2, Ricciardi discloses the transport conveyor comprises an infeed conveyor (16) and an exit conveyor (38), and the weigh conveyor (20) is positioned between the infeed conveyor (12,16) and the exit conveyor (38) such that the infeed conveyor transports items (12,16) to be weighed to the weigh conveyor (20) and the exit conveyor (38) receives items from the weigh conveyor (20) (all of the above reference numerals are found in Fig. 1, see also col. 2, lines 14-37).

With respect to claim 3, Ricciardi discloses the conveyor system is a belt conveyor system (see numeral 20 in Fig. 1 and col. 2, line 21).

With respect to claim 4, Ricciardi discloses wherein the support beam is a single support beam (as shown in Fig. 1, there is shown only a single support beam, 42, 50) such that the conveyor system (20) is mounted to the single support beam (54)

With respect to claims 5 and 6, Ricciardi discloses wherein at least a portion of, or in its entirety, the support beam is non-tubular (see Fig. 3 and col. 2 line 46 and use of word “bar” thereat).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardi in view of U.S. Pat. No. 10500726 to Gildert, hereinafter referred to as “Gildert”.
With respect to claim 7, Ricciardi includes all the claim language but does not disclose the support beam is configured as an open box structure. 
Gildert teaches the support beam is configured as an open box structure (col. 30, lines 35-36).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gildert with the disclosure of Ricciardi because an open structure would mean less weight and materials thereby providing an economic advantage.

With respect to claim 9, Gildert teaches the support structure further comprises support legs, wherein the support beam (54) is mounted to the support legs (see numeral 56 in Fig. 3 and col. 2, lines 47-49).

With respect to claim 10, neither Ricciardi nor Gildert teach the support legs comprises a leg hoop assembly.  This is a design consideration, where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art. In re Kuhle, 526 F.2d 553,555, 188 USPQ 7, 9 (CCPA 1975). 

With respect to claim 11, Gildert teaches the at least one support column comprises a through-going longitudinal passageway (see Fig. 4 and passageway between two beams labelled 54).

With respect to claim 12, neither Ricciardi nor Gildert teach the at least one support column comprises a plastic material.  This is a design consideration, the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Sound dampening advantages of plastic were known in the art.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ricciardi and Gildert as set out above and further in view of RE29030E to Hirahara.
With respect to claim 13, Ricciardi and Gildert include all the claim language but do not include the support structure comprises a plurality of rings attached to the support structure for feeding cabling therethrough. 
Hirahara teaches the support structure comprises a plurality of rings attached to the support structure for feeding cabling therethrough (see col. 2, lines 61-66).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hirahara with the disclosures of Ricciardi and Gildert because supporting cabling in this way to keep them clean and protected from any droppings from the conveyor.  It is a matter of applying  known technique to a known device ready for improvement to yield predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ricciardi,  set out above in view of U.S. Pat. No. 3,463,330 to Roberts.
With respect to claim 14, Roberts teaches a reject bin (see numeral 56 in Fig. 1)  wherein the outer profile of the reject bin is shaped to provide fluid run-off on all of it(s) surfaces so as to prevent fluid from standing on any of its surfaces (col. 3 lines 17-21).  It would have been obvious to combine the disclosure of Ricciardi with the teachings of Roberts to prevent contamination and collect undesirable waste.  It is a matter of combining prior art elements according to known methods to yield predictable results.

With respect to claim 15, Roberts teaches the profile of all of the surfaces of the reject bin are non-horizontal (col. 3 lines 15-21).

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905. The examiner can normally be reached M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651